Title: From George Washington to Brigadier General John Glover, 29 July 1779
From: Washington, George
To: Glover, John


        
          Sir
          Head Qrs [West Point] July 29: 1779
        
        I have received Your favor of the 24th Instant upon the subject of the Massachusetts Arrangement. I regret the necessity that obliges good Officers to leave the service. It should be pressing indeed to induce them to such a measure at any time; but particularly at this stage of the Campaign. I have inclosed a discharge for Major Bradish, as I had no hopes of prevailing on him to continue from the tenor of his Letter and his repeated applications—and as the Arrangement could not be compleated, if the matter remained open & a subject of farther correspondence. You will be pleased to transmit it. In point of regularity there should have been a Certificate from his Colo. and the pay Master of the Regiment, that he was not indebted either to the public or to the Regiment. I would wish you to obtain this still— and to forward it to me.
        I have also been favoured with Your Letter of the 27th—Major General Howe will set out to morrow to take the command in your Quarter—and will be instructed on the points contained in your Letter. Colonel Wadsworth has been written to with respect to a supply of Rum, and I have no doubt but he will furnish a quantity, if it is in his power. It is a scarce Article and exceedingly difficult to procure. I am Dr sir with great regard Yr Most Obedt servant
        
          Go: Washington
        
      